Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 31, 2014

                                           No. 04-14-00921-CV

                                       IN RE Judith ZAFFIRINI

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On December 31, 2014, relator Judith Zaffirini filed a petition for writ of mandamus and
motion for emergency stay and temporary relief pending a ruling on the mandamus petition. The
court has considered the petition for writ of mandamus and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and motion for
emergency stay and temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on December 31, 2014.



                                                                    ____________________________
                                                                    Rebeca C. Martinez, Justice




1
  This proceeding arises out of Cause Nos. 2008-PB7-000016-L2, styled Estate of Delfina E. Alexander, Deceased;
and Rocio G. Guerra v. Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, Individually, and as
Independent Co-Executors of the Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio
Gonzalez Guerra Exempt Trust, et al., and 2013-PBA-000133-L2, styled Raymond S. DeLeon II, Trustee of the
Delfina & Josefina Alexander Family Trust v. Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa,
Individually and In Their Capacities as Co-Trustees of the Rocio Gonzalez Guerra Exempt Trust, et al.,
consolidated for purposes of trial and pending in County Court at Law No. 2, Webb County, Texas, the Honorable
Polly Jackson Spencer presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31 day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court